Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 10 February 1813
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


            Mon respectable Ami 10 Fevrier 1813.
            Je pleure avec vous l’excellent Barlow.
             Je vous envoie quelques lignes que j’ai jettées à son sujet sur le papier, avec le secours d’un Allemand très estimable et déjà célebre qui savait mieux que moi les premières circonstances de sa vie
            Cet Allemand ne veut pas être connu. J’ai rayé les dernieres lettres de son nom. C’est lui qui a fait l’Extrait de la Columbiade.
            Barlow était comme vous un caractere ferme, noble, passionné pour le bonheur du Genre humain; et comme vous aussi un Ecrivain très energique.
             Sa Femme est un Ange. Je n’ai pu résister au désir de peindre leur bonheur et sa peine.
            On fait les Sociétés politiques avec des ménages.
            On fait les bons ménages avec de l’amour. Il est le commencement de la morale, et le plus important Element de la Politique.—C’est lui qui fait que dans le premier état Sylvestre le Mari et la Femme ne se séparent point; qu’ils élèvent de suite plusieurs enfans; que les Ainés de ces enfans, avant que les petits soient devenus Hommes, ont eux mêmes d’autres enfans, que la Famille devient une peuplade où les jeunes profitent de l’experience et des leçons des vieux.
            Je m’applique à la traduction de votre beau livre: cela ne m’apprendra pas l’anglais, car on n’apprend bien aucune langue dans un âge avancé. Mais cela me fait faire des progrés dans la science que j’ai cultivée toute ma vie. Votre ouvrage est, comme dit la bible, le pain des forts 
            Envoyez-m’en un autre exemplaire, afin que je puisse rendre à Mr Warden celui qu’il m’a confié.
            Je ne sais si vous connaissez Mr Doolitle qui vous porte cette lettre, et me parait avoir dans votre langue un drôle de nom que sa conduite dément. Mr Barlow en faisait cas, et m’avait chargé de le présenter à la société d’encouragement de l’industrie, où ils ont êté reçus tous deux.
            Il étudiait avec intelligence les Arts utiles; et je crois que votre Gouvernement fera bien de le renvoyer continuer cette étude.
            J’espere qu’il me rapportera de vos nouvelles.
            J’espere aussi que votre guerre de terre, quoique commencée avec peu de succès, finira moyennant de louables persuasions, par vous adjoindre le Peuple du Canada, et par rompre la chaine de Forts qui resserrant l’ouest des Etats-Unis détruirait le fruit du beau voyage que vous avez fait faire aux Rocky-Hills, et même jusqu’au grand Océan.
            Je me recommande à votre bon souvenir et je vous embrasse avec tendresse et respect.DuPont (de nemours)
           
            Editors’ Translation
            
              My respectable Friend 10 February 1813.
              I mourn with you the excellent Barlow.
               I send you a few lines about him that I threw on paper with the help of a very estimable and already famous German who knew better than I the early circumstances of his life.
              This German does not wish to be known. I crossed out the last letters of his name. It is he who made the extract from The Columbiad.
              Like you, Barlow had a firm, noble character, was passionate about mankind’s happiness, and was also a very energetic writer.
               His wife is an angel. I could not resist portraying their happiness and her sorrow.
              One makes political associations with marriages.
              One makes good marriages with love, which is the beginning of morality, and the most important element of politics.—During the first savage state of humankind, love makes the husband and wife inseparable; leads them immediately to raise several children; causes the eldest of these children to have children of their own, even before the little ones become men; and enables the family to become a tribe in which the young benefit from the experience and lessons of the old.
              I am applying myself to the translation of your fine book: the effort will not teach me English, as no one learns a language well at an advanced age. But it enables me to make progress in the science that I have cultivated all my life. Your work is, as the Bible says, the bread of the strong.
              Send me another copy of it, so that I can return to Mr. Warden the copy he entrusted to me.
              I do not know if you are acquainted with Mr. Doolittle, who transmits this letter to you, and seems to have a funny name in your language, which his conduct belies. Mr. Barlow valued him, and had asked me to introduce him to the Société d’Encouragement pour l’Industrie Nationale, to which they have both been admitted.
              He studied the useful arts intelligently; and I believe that your government would do well to send him back to continue this study.
              I hope that he will bring me back news of you.
              I also hope that your land war, even though begun with little success, will end with honorable treaties that will join the people of Canada to you and break the chain of forts that, by squeezing the western United States, would destroy the fruit of the fine voyage you organized to the Rocky Mountains, and even to the great ocean.
              I recommend myself to your fond memory and I embrace you with tenderness and respect.DuPont (de nemours)
            
           